United States Court of Appeals
                       For the Seventh Circuit
                       Chicago, Illinois 60604

                           May 17, 2002


                               Before

              Hon. JOEL M. FLAUM, Chief Judge

              Hon. JOHN L. COFFEY, Circuit Judge

               Hon. FRANK H. EASTERBROOK, Circuit Judge


JOSHUA CACIA, A Minor, by and           ]   Appeals from the United
through his Mother and Next Friend,     ]   States District Court for
PAULA RANDOLPH, and JOSEPH C.           ]   the Northern District of
JERRICK,                                ]   Illinois, Eastern Division.
         Plaintiffs-Appellants,         ]
                                        ]   Nos. 99 C 760,
Nos. 01-2966 and 01-2967      v.        ]        99 C 759
                                        ]
NORFOLK & WESTERN RAILWAY COMPANY,      ]   Elaine E. Bucklo, Judge.
        Defendant-Appellee.             ]




     The opinion of this Court issued on this date is corrected
as follows:

          Within the caption, the district court case numbers
          should be Nos. 99 C 759 & 99 C 760